 1 McGREGOR W. SCOTT
   United States Attorney
 2 KEVIN C. KHASIGIAN
   Assistant U. S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                 2:18-CV-00777-KJM-CKD
12                  Plaintiff,
                                                               PARTIAL FINAL JUDGMENT OF
13          v.                                                 FORFEITURE RE REAL PROPERTY
                                                               LOCATED AT 7701 MANET PARKWAY,
14   REAL PROPERTY LOCATED AT 7320 DEL                         SACRAMENTO, CA
     CORONADO WAY, SACRAMENTO,
15   CALIFORNIA, SACRAMENTO COUNTY,
     APN: 051-0361-005-0000, INCLUDING ALL
16   APPURTENANCES AND IMPROVEMENTS
     THERETO, ET AL.,
17
                    Defendants.
18

19          Pursuant to the Stipulation for Final Judgment of Forfeiture, the Court finds:

20          1.      This is a civil forfeiture action against five real properties, one of which is the real

21 property located at 7701 Manet Parkway, Sacramento, California, Sacramento County, APN: 050-0223-

22 010-0000 (“defendant property”).

23          2.      A Verified Complaint for Forfeiture In Rem (“Complaint”) was filed on April 4, 2018,

24 alleging that said defendant property is subject to forfeiture to the United States pursuant to 21 U.S.C. §§

25 881(a)(6) and 881(a)(7).

26          3.      On May 15, 2018, the defendant property was posted with a copy of the Complaint and

27 Notice of Complaint.

28 /////
                                                           1
                                                                                        Partial Final Judgment of Forfeiture
 1          4.      Beginning on April 20, 2018, for at least 30 consecutive days, the United States

 2 published Notice of the Forfeiture Action on the official internet government forfeiture site

 3 www.forfeiture.gov. A Declaration of Publication was filed on May 21, 2018.

 4          5.      In addition to the public notice on the official internet government forfeiture site

 5 www.forfeiture.gov, actual notice or attempted notice was given to the following individuals or entities

 6 related to this defendant property:

 7                  a.     Wen Hui Lin, and
                    b.     Corporation Service Company, Trustee of PS Funding, Inc.
 8

 9          6.      Claimant PS Funding, Inc. filed a Claim on June 8, 2018, claiming a lien holder interest

10 in the defendant property. Claimant Wen Hui Lin filed a Claim and Answer to the Complaint on June

11 29, 2018. No other parties have filed claims or answers regarding this defendant property, and the time

12 in which any person or entity may file a claim and answer has expired.

13          7.      On April 24, 2019, escrow closed for the defendant property at 7701 Manet Parkway,

14 Sacramento, California, Sacramento County, APN: 050-0223-010-0000, and the United States received

15 two cashier’s checks for a total amount of $73,030.84, which will be substituted in lieu of the real

16 property. PS Funding, Inc. was paid in full through escrow. PS Funding, Inc. filed a Stipulation and

17 Order to Withdraw their Claim on July 25, 2019.

18          Based on the above findings, and the files and records of the Court, it is hereby ORDERED

19 AND ADJUDGED:

20          1.      Judgment is hereby entered against claimants Wen Hui Lin and P.S. Funding, Inc., and

21 all other potential claimants who have not filed claims in this action.

22          2.      Upon entry of a Final Judgment of Forfeiture, $53,030.84 of the Approximately

23 $73,030.84 in net proceeds from the sale of defendant real property located at 7701 Manet Parkway,

24 Sacramento, California, Sacramento County, APN: 050-0223-010-0000, together with any interest that

25 may have accrued on the total amount of net proceeds, shall be forfeited to the United States pursuant to

26 21 U.S.C. §§ 881(a)(6) and 881(a)(7), to be disposed of according to law.

27          3.      Upon entry of a Final Judgment of Forfeiture herein, but no later than 60 days thereafter,

28 $20,000.00 of the Approximately $73,030.84 in net proceeds from the sale of defendant real property
                                                          2
                                                                                      Partial Final Judgment of Forfeiture
 1 located at 7701 Manet Parkway, Sacramento, California, Sacramento County, APN: 050-0223-010-

 2 0000, shall be returned to claimant Wen Hui Lin through attorney Linda M. Parisi.

 3          4.      The United States and its servants, agents, and employees are released from any and all

 4 liability arising out of or in any way connected with the filing of the Complaint and the posting of the

 5 defendant property with the Complaint and Notice of Complaint. This is a full and final release

 6 applying to all unknown and unanticipated injuries, and/or damages arising out of or in any way

 7 connected with the filing of the Complaint and the posting of the defendant property with the Complaint

 8 and Notice of Complaint, as well as those now known or disclosed. Claimant waived the provisions of

 9 California Civil Code § 1542.

10          5.      Claimant waived any and all claim or right to interest that may have accrued on the

11 money being forfeited in lieu of the defendant real property.

12          6.      All parties are to bear their own costs and attorneys' fees.

13          7.      The U.S. District Court for the Eastern District of California, Hon. Kimberly J. Mueller,

14 District Judge, shall retain jurisdiction to enforce the terms of this Final Judgment of Forfeiture.

15          8.      Based upon the allegations set forth in the Complaint filed April 4, 2018, and the

16 Stipulation for Final Judgment of Forfeiture filed herein, the Court enters this Certificate of Reasonable

17 Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause for the filing of the Complaint and

18 the posting of the defendant property with the Complaint and Notice of Complaint, and for the

19 commencement and prosecution of this forfeiture action.

20                  SO ORDERED THIS 11th day of December, 2019.

21

22
                                                           UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                                          3
                                                                                     Partial Final Judgment of Forfeiture
